ADVISORY ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 12/16/2021.	
3.	Claims 1-17 are pending. Claims 11-12 are under examination on the merits. Claims 1-10, 13-17 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed12/16/2021 have been fully considered but they are not persuasive, thus claims 1-12 stand rejected as set forth in Office action dated 06/08/2020 and further discussed in the Response to Arguments below.  

Response to Arguments
6.	Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive, 
	In response to applicant's arguments that  Kang teaches away from much of the claimed range of and also fails to disclose or suggest the functionality of the present invention of having a light diffusion angle from greater than 150 to about 170 degrees as demonstrated in the specification (Table 7) to be enabled exclusively by light diffusion resins having D50 average particle sizes of less than 10 microns.
	The Examiner respectfully disagrees. Kang teaches a method of making a light diffusing article (Page 1, [0013]; Page 1, [0014]), the method comprising: (a) blending 90 to 99.5 weight percent copolyester, and 0.5 to 10 weight percent of an acrylic light diffusion additive (Page 2, [0023]) having an D50 average particle size ranging from less than 10 microns to about 0.5 microns to form a light diffusing composition (Page 2, [0021]), and (b) forming the article by extrusion or injection molding (Page 2, [0015]), wherein the copolyester comprises one or more of polyethylene terephthalate (PET), glycol modified PET (PETG) (Page 2, [0019]), wherein the a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549.
Since Kang in view of Eiffler teaches the identical or substantially identical composition as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. light diffusion angle, would be expected to be the same (i.e., the article has a light diffusion angle of from greater than 150 to about 170 degrees). If there is any difference between the product of Kang in view of Eiffler and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the combined prior art teachings render obvious the light diffusing article as recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics.
Turning to Applicant’s argument regarding unexpected results based on Table 7 of specification, Examiner agrees that Applicant’s proffered evidence of Table 7, is insufficient to establish unexpected results for claim 1. Whether an invention has produced unexpected results is a question of fact. In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant  also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).

	In response to applicant's arguments that Eiffler fails to disclose or suggest any benefit or functionality of these light diffusion resin particles with respect to the functionality of light diffusion angle nor is any differentiation indicated across the broad range from 0.5 - 50 microns. 
	The Examiner respectfully disagrees. The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Kang in view of Eiffler is 50 average particle size ranging from less than 10 microns to about 2 microns, wherein the acrylic additive comprises particles of a crosslinked acrylic polymer or a polymethyl methacrylate or a butadiene/styrene core with a methyl methacrylate (MMA) shell as taught by Eiffler, and would have been motivated to do so with reasonable expectation that this would result in providing light diffusers of improved color stability when exposed to elevated temperatures over an extended time period as suggested Eiffler (Page 3, lines 10-11). 
Furthermore, it is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). Thus, Eiffler cures the deficiency in Kang  relied upon in rejecting independent claim 11, and one skilled in the art would naturally look prior art such as Eiffler addressing the same problem as the invention at hand, and in this case would find an appropriate solution.

In response to applicant's arguments that the examples of Eiffler are all blends of the light diffusion resin particles with the thermoplastic polymer is preferably a polyacrylate, a transparent styrene/acrylonitrile copolymer, a polycarbonate or a blend of such a polymers. 
The Examiner respectfully disagrees. It is axiomatic that a reference must be considered in its entirety, and it is well established that the disclosure of a reference is not limited to specific working examples contained therein. In re Fracalossi, 681 F.2d 792, 794 n.1, 215 USPQ 569, 570 n.1 (C.C.P.A. 1982). A reference must be considered for everything it teaches by way of technology. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907, 225 USPQ 20, 25 (Fed. Cir.), cert. denied, 474 U.S. 843 (1985). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). The rejection is based on combination of Kang in view of Eiffler. Kang teaches a method of making a light diffusing article (Page 1, [0013]; Page 1, [0014]), the method comprising: (a) blending 90 to 99.5 weight percent copolyester, and 0.5 to 10 weight percent of an acrylic light diffusion additive (Page 2, [0023]) having an D50 average particle size ranging from less than 10 microns to about 0.5 microns to form a light diffusing composition (Page 2, [0021]), and (b) forming the article by extrusion or injection molding (Page 2, [0015]), wherein the copolyester comprises one or more of polyethylene terephthalate (PET), glycol modified PET (PETG) (Page 2, [0019]), wherein the acrylic additive is a bead type light diffusion resin comprised of PMMA and containing 50 to 100 mol % of methylmethacrylate and less than 50 mol % of styrene. The light diffuser has an average particle diameter of 5 to 200 µm, preferably 8 to 100 µm (Page 2, [0021]), wherein the article has a light transmission ranging from about 75 to about 95 %, and a haze greater than 30 %, measured according to ASTM D1003 on a plaque with a thickness of 3.175 mm (0.125 inch) 50 average particle size ranging from less than 10 microns to about 2 microns, wherein the acrylic additive comprises particles of a crosslinked acrylic polymer or a polymethyl methacrylate or a butadiene/styrene core with a methyl methacrylate (MMA) shell. However, Eiffler cures the deficiency in Kang  relied upon in rejecting independent claim 11, and one skilled in the art would naturally look prior art such as Eiffler addressing the same problem as the invention at hand, and in this case would find an appropriate solution.
The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention method and show the method is actually different from and unexpectedly better than the teachings of the references. No evidence by the way of declaration in this regard has been presented.

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/17/2021